Citation Nr: 1624220	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-04 451	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  The Veteran has a current bilateral hip disability.

2.  The Veteran has competently and credibly reported a hip injury that occurred during his active duty service. 

3.  The Veteran's current bilateral hip disability was not caused by his in-service hip injury.


CONCLUSION OF LAW

Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) sets out VA's duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters were sent to the Veteran in March 2010, prior to the initial unfavorable decision issued in June 2010, advising him of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing him an examination when necessary.  38 U.S.C.A. § 5103A; C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records (STRs) as well as post-service private and VA treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

VA obtained VA examination in December 2013.  The Board finds that this examination is fully adequate to decide the issue on appeal.  The new examiner substantially complied with the remand directives and provided a clear and complete rationale for all opinions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also BVA Remand 8-9 (Dec. 2, 2013) (VBMS).

Additionally, as noted above, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2011hearing, the undersigned Veterans Law Judge enumerated this issue on appeal.  The Veteran's assertions acknowledged and testimony was taken as to the specific assertions regarding his fall from a B-52, the damage he believed it caused and his post-service treatment.  She specifically quested his extensively regarding his theory of entitlement.  As a result of this hearing, the Board remanded the claim for additional development as described above.   

Accordingly, the Board finds that the duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein have been met.  
Thus, the Board finds that VA has fully satisfied its duty to notify and assist the Veteran at every stage in this case.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Review of the record shows that the Veteran has a current diagnosis of osteoarthritis affecting the bilateral hips.  See VA examination, 1 (Dec. 17, 2013) (VBMS).  Thus, the Board finds the establishment of a present disability; the first element of entitlement to service connection has been satisfied.  Shedden, 381 F.3d at 1167.

At the August 2011 hearing, the Veteran testified that his current bilateral hip disorder was incurred during service after falling/slipping from a B-52 tire and landing on his right buttock with his feet in the air.  See Hearing Transcript, 17-18 (Dec. 2, 2011) (VBMS). He testified that he limped for the first day after the incident and that his sergeant told him to walk it off because he was young.  Id. at 18.  He also variously reported that, after three days, his leg was numb and he did not have any symptoms.  Id. 

Although the Veteran's service treatment records (STRs) do not contain any complaints, treatment, or diagnosis of a bilateral hip disorder, the Veteran is competent to report the events that occurred during service, including that he fell during service and the symptoms he experienced as a result thereof.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also notes that the Veteran's statements are reasonably consistent with the nature of his service as an aircraft repairman and the Board has previously found him competent and credible in this regard.  See DD-214, 1 (Mar. 14, 2016) (VBMS); see BVA Remand, 9 (Dec. 2, 2013) (VBMS).  Thus, the Board finds competent and credible evidence of an in-service injury; the second element of entitlement to service connection has been satisfied.  Shedden, 381 F.3d at 1167.

The Board now turns to whether the Veteran's in-service injury caused his current disability.  The Board notes that the December 2013 VA examination, an August 2011 private medical opinion, and the Veteran's lay testimony are adequate to address the etiology of his current disability. 

In December 2013, the Veteran underwent a VA examination for his bilateral hip disability.  Pursuant to the Board's remand directives, the examiner provided a current diagnosis, identified relevant evidence used to support the diagnosis, and considered the Veteran's reported symptomatology.  See VA examination, 1-3, 10-11 (Dec. 17, 2013) (VBMS); see also BVA Remand 8-9 (Dec. 2, 2013) (VBMS).  The examiner opined that the Veteran's current disability was less likely than not caused by his active duty service.  See VA examination, 10 (Dec. 17, 2013) (VBMS).  

The Board notes that although the examiner cited the absence of a hip injury in the Veteran's STR's in her rationale, she referenced other persuasive factors.  A fair reading of the report in its entirety leaves the impression that the examiner found the 27 year delay between his in-service injury (1968) and his earliest reported onset of pain (1995) as persuasive, along with the Veteran's other risk factors of osteoarthritis (age, obesity, and his occupation as a laborer for 26 years).  See id.  The examiner specifically cited evidence from the record indicating other potential causes of the Veteran's current disability (e.g. falling on ice in February 2002, motor vehicle accident in September 1998, work injury in March 1997 while lifting a pole).  See id. at 2, 6.  Pursuant to the remand directives, it appears the examiner also considered the Veteran's competent and credible reports of symptoms and reports of back pain symptoms.  See id. at 2-3, 6, 10; see also BVA Remand 8-9 (Dec. 2, 2013) (VBMS).  

The VA examiner's opinion was rendered after reviewing the Veteran's claims file, which included STRs; soliciting a medical history from the Veteran; and performing all necessary diagnostic testing.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner provided the facts and rationale on which she based her opinion and also addressed the Veteran's contentions and the medical evidence from his private healthcare provider.  Thus, the Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In August 2011, the Veteran sought a nexus opinion from his private medical provider.  The private medical provider could not say "unequivocally that the development of osteoarthritis was secondary to the injury of 1968" but would agree that it was "possibly a contributing factor."  See Private Treatment Records, 2 (Aug. 30, 2011) (VBMS) (emphasis added).  This evidence, while considered competent medical evidence, is no more than speculative and, thus, inadequate to support the grant of service connection.  In addition, the medical provider did not mention the intercurrent accidents and their likely effect on the Veteran's hip.  The nexus opinion is unfortunately of little value as it did not contain enough information to find for the Veteran.  Consequently, the Board assigns very limited probative weight to this evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a "mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign a doctor's opinion").

The Board notes that for certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this etiology element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis during the pendency of this claim, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

As previously mentioned, the Veteran contends that symptoms of his current disability began in 1968, following his in-service injury.  See Hearing Transcript, 17-18 (Dec. 2, 2011) (VBMS).  In 1991, the Veteran received treatment for pain, including his left ankle, triceps, and elbow.  See Private Treatment Records, 11-16 (Mar. 17, 2010) (VBMS).  The medical provider noted that if the Veteran had problems "he will let us know."  Id. at 13.  The Veteran's first post-service reports of hip pain were in 1995.  See VA examination, 10 (Dec. 17, 2013) (VBMS); see also VA Treatment Records, 3 (Feb. 1, 2011) (VBMS); see also Private Treatment Records, 26, 29 (Aug. 29, 2011) (VBMS).  

With regard to the long evidentiary gap of more than two decades between the 1968 in-service injury and the earliest post-service references of hip pain, the lack of any evidence of continuing complaints, symptoms, or findings for many years is itself evidence which tends to show that the condition has not been chronic and continuous.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim); but see Ramsey v. Shinseki, No. 11-0010, 2012 WL 1511702, at (6 Vet. App. Apr. 30, 2012) (claimants may not have continuous medical documentation due to a lack of access to medical care or a tendency to "bear up under progressively worsening symptoms").  As noted by the VA examiner, this was significant to her findings.  

The instant case is distinguished from Ramsey, persuasive authority, in that the Veteran clearly sought treatment after his period of active duty for other ailments, indicating that access to treatment and an inclination to "bear up under progressively worsening symptoms" likely did not apply.  See Ramsey v. Shinseki, No. 11-0010, 2012 WL 1511702, at 6 Vet. App. (Apr. 30, 2012); see also Private Treatment Records, 11-16 (Mar. 17, 2010) (VBMS).

Furthermore, the Board notes that the Veteran is not shown to possess the type of medical expertise that would be necessary to opine the etiology of osteoarthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that the Veteran is not competent to address.  Thus, the Board assigns the Veteran's lay statements regarding continuity of symptomatology limited probative weight.  

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not afforded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Regarding etiology, the medical evidence of record proffered by the December 2013 VA examination is adequate and afforded significant probative weight; the medical evidence of record proffered by the August 2011private medical opinion is afforded limited probative weight; the Veteran's continuity of symptomatology lay evidence is afforded limited probative weight.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hip disability is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Consequently, the Board denies the Veteran's claim of entitlement to service connection for a bilateral hip disability.  
ORDER

Entitlement to service connection for a bilateral hip disability is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


